ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




          Village of Palatine v. Palatine Associates, LLC, 2012 IL App (1st) 102707




Appellate Court            THE VILLAGE OF PALATINE, a Municipal Corporation, Plaintiff-
Caption                    Appellee, v. PALATINE ASSOCIATES, LLC, an Illinois Limited
                           Liability Corporation, SEARS ROEBUCK AND COMPANY, a New
                           York Corporation, and ALL AMERICAN TITLE AGENCY, LLC, an
                           Illinois Limited Liability Company, Defendants (All American Title
                           Agency, LLC, an Illinois Limited Liability Company, Defendant-
                           Appellant; Palatine Associates, LLC, an Illinois Limited Liability
                           Corporation, Defendant-Appellee).


District & No.             First District, Sixth Division
                           Docket No. 1-10-2707


Filed                      March 16, 2012


Held                       On appeal from a condemnation proceeding in which plaintiff village
(Note: This syllabus       sought to acquire a shopping center for use as a police facility and other
constitutes no part of     municipal uses, the trial court’s decision that a tenant pursuant to leases
the opinion of the court   for two spaces in the center had no right to a share of the final award of
but has been prepared      just compensation was affirmed, since the record showed the tenant’s
by the Reporter of         leases were terminated and the tenant’s right to any of the final award of
Decisions for the          just compensation was barred when the five-day notices the owner of the
convenience of the         shopping center delivered to the tenant demanding the payment of past-
reader.)
                           due rent expired without payment prior to the entry of the final award.


Decision Under             Appeal from the Circuit Court of Cook County, No. 06-L-51257; the
Review                     Hon. Alexander P. White, Judge, presiding.
Judgment                    Affirmed.


Counsel on                  Strecker, Jepson & Associates, of Lake Zurich (Paul H. Strecker and
Appeal                      Christy J. Jepson, of counsel), for appellant.

                            Ryan & Ryan, of Chicago (William E. Ryan, Timothy J. Ryan, Michael
                            W. Ryan, and Lauren E. Ryan, of counsel), for appellee.


Panel                       PRESIDING JUSTICE R. GORDON delivered the judgment of the court,
                            with opinion.
                            Justices Lampkin and Palmer concurred in the judgment and opinion.



                                              OPINION

¶1           This appeal arises from a condemnation proceeding brought by the Village of Palatine1
        (Village), seeking to acquire real property in Palatine, Illinois, that was being used for a
        shopping center. The Village intends to acquire the property to be used as a police facility,
        with other municipal uses. The Village paid over $6 million to the owner, defendant Palatine
        Associates, LLC (Palatine Associates), in just compensation, and any claims of tenants was
        to be apportioned from the money received. Palatine Associates filed a motion requesting the
        trial court to find that appellant All American Title Agency, LLC (All American), had no
        interest in the final award of just compensation because its leases had terminated prior to the
        entry of the award. The court agreed and All American appeals, arguing that its leases were
        not terminated prior to the entry of the final award of just compensation. We affirm.

¶2                                       BACKGROUND
¶3                                             I. Leases
¶4          Palatine Associates was the owner of the property at issue in this case (subject property),
        which consisted of a shopping center with a number of tenants, including Sears and All
        American. All American was a tenant for two spaces and had entered into two written leases
        in 2005. The first lease, dated April 28, 2005, was for “approximately 7500 square feet” at
        601 North Hicks Road (the 601 lease), for a lease term beginning June 1, 2005, and ending
        on May 31, 2015, with the option for All American to extend the lease for two additional
        option periods of five years each. The second lease, dated October 28, 2005, was for


                1
                 The Village was originally named a party to the instant appeal. However, on November 17,
        2010, the appeal was dismissed as to the Village for lack of jurisdiction.

                                                  -2-
     “approximately 2500 square feet” at 565 North Hicks Road (the 565 lease), for a lease term
     from November 1, 2005, through May 31, 2015, with the option for All American to extend
     the lease for two additional option periods of five years each. Both leases contained similar
     terms.
¶5        Article 2 of each lease provided:
          “Tenant acknowledges that the premises are being accepted ‘as is’ and subject to the
          Landlord’s obligations set forth in Exhibit B attached hereto. Landlord has not agreed to
          make any changes, additions or alterations in or to the Leased Premises or to perform any
          work therein, all of which shall be the sole obligation of Tenant and at Tenant’s sole cost
          and expense, except as provided in Exhibit B.”
¶6        The leases required All American to pay a fixed base rent, as well as “additional rent,”
     defined as “Real Estate Taxes and CAM Charges[2] based upon Tenant’s pro-rata share[ ]
     (capped at $3.00 per square foot through [the] initial lease term).” Article 4 of the leases
     stated that “Tenant shall pay to Landlord, *** as ‘Fixed Base Rent’ for the Premises during
     the term of this Lease without any deduction or setoff, except as expressly provided in this
     lease, the amount set forth in Section 1.1, in equal monthly installments, in advance, on the
     first day of each calendar month.”
¶7        Article 5 of the 565 lease explained how to calculate taxes:
          “Commencing on the Commencement Date TENANT shall pay, as additional rent,
          TENANT’S proportionate share of all real estate taxes and assessments*** for each
          calendar year during the term hereof[.] *** For purposes of this Lease, TENANT’S
          proportionate share shall be deemed 1.50%. (2500 out of 167,142 sq. ft.)
              During the term of this Lease, TENANT shall pay to LANDLORD, monthly in
          advance, an amount equal to one-twelfth (1/12th) of TENANT’S proportionate share of
          real estate taxes and assessments for the current year, as reasonably estimated by
          LANDLORD. Such amount is currently estimated to be $2.00 per square foot. If
          TENANT’S proportionate share of taxes with respect of any tax year is less than the total
          amount theretofore paid by TENANT for such period, the excess shall be credited against
          the rent next becoming due or promptly refunded if no rent remains due. If TENANT’S
          proportionate share of taxes for any year promptly exceeds the total amount theretofore
          paid by TENANT for such period, TENANT shall, within 30 days after receipt of
          invoices from LANDLORD and a copy of real estate tax bill, pay the difference between
          the actual amount paid by TENANT and TENANT’S proportionate share of real estate
          taxes and assessments.”
     Article 5 of the 601 lease is identical except that the 601 lease deemed All American’s
     proportionate share of taxes to be 4.49%. Article 6 of the leases provided that “the additional
     rent for real estate taxes and CAM shall not exceed $3.00 per square foot. Tenant shall not
     be responsible for payment of any real estate taxes or CAM, incurred or paid prior to


            2
              “CAM Charges” are “common area maintenance costs and charges and expenses incurred
     in the ownership and operation of the Shopping Center.”

                                               -3-
     December 1, 2006. CAM and Taxes shall be capped at $3.00 per foot during the original
     lease term.” Article 6 further provided:
             “During the 60-day period immediately following Landlord’s delivery of any annual
         statement to taxes or CAM Charges, Tenant shall have the right to inspect Landlord’s
         accounting records relating to Taxes or CAM Charges (as applicable to the statement
         delivered) at Landlord’s or its agent’s office, upon reasonable prior notice. Unless Tenant
         shall take written exception to any item in any such statement within said 60-day period,
         such statement shall be considered final and accepted by Tenant. Any payment due to
         Landlord or credit or payment due to Tenant as shown on any such statement shall be
         paid or applied in the manner and within the time period described herein, whether or not
         written exception is taken thereto, provided that such payment or application shall be
         without prejudice to any such written exception.”
¶8       Article 12 of the leases provided the following concerning repairs by Palatine Associates:
         “Landlord[ ] shall keep the foundations, roof, parking areas, Common Areas and
         structural portions of the walls of the Premises in good condition and repair, except for
         repairs required thereto by reason of the acts or omissions of Tenant, Tenant’s
         employees, agents, invitees, licensees, or contractors. Tenant shall reimburse Landlord
         for such repairs, replacement and maintenance as described in Article 6 of this Lease
         provided in no event shall Tenant be responsible for any repair or replacement costs for
         the foundations, structural portions of the walls, load bearing items, plumbing, utility
         lines, pipes and conduits inside or outside the Premises and/or common areas unless the
         repair or replacement is caused by Tenant, its employees, customers or invitees. Tenant
         shall give Landlord written notice of the necessity for repairs coming to the attention of
         Tenant following which Landlord shall have a reasonable time to undertake and complete
         such repairs. The provisions of this Paragraph shall not apply in the case of damage or
         destruction by fire or other casualty or by eminent domain, in which event the obligations
         of Landlord shall be controlled by either Article 14 or Article 16 hereof. If [Landlord]
         fails to make the required repairs under the lease within a reasonable time, then Tenant
         may make said repairs and offset against rent.”
¶9       Article 16 of the leases referred to eminent domain proceedings and provided that
     “Tenant shall share in any condemnation award for the difference between MV[3] of the space
     and rent being paid for remaining term of the lease.” Article 17 applied to any default by the
     lessee:
         “If Tenant defaults in the payment of Fixed Base Rent or other charges or in the
         performance of any other of Tenant’s obligations hereunder, and fails to remedy such
         default within five (5) days after written notice from Landlord *** then and in any such
         instance, without further notice to Tenant, except to the extent required by law, Landlord
         may enter upon the Premises and terminate this Lease. In the event of such termination
         the obligations of Landlord hereunder shall cease without prejudice, however, to the right
         of Landlord to recover from Tenant any sums due Landlord for rent or otherwise to the


            3
                “MV” is not defined in the lease, but likely means market value.

                                                  -4-
           date of such entry ***.”
¶ 10       Article 24 of the leases concerns breach of the leases by Palatine Associates:
           “If Landlord shall fail to perform any covenant, term or condition of this Lease upon
           Landlord’s part to be performed and, as a consequence of such default, Tenant shall
           recover a money judgment against Landlord, such judgment shall be satisfied only out
           of the proceeds of sale received upon execution of such judgment and levy thereon
           against the right, title and interest of Landlord in the Shopping Center as the same may
           then be encumbered and neither Landlord nor if Landlord be a partnership, any of the
           partners comprising such partnership shall be liable for any deficiency. Tenant may also
           offset its judgment against rents.”
¶ 11       Article 26 of the leases set forth various miscellaneous provisions:
                “(a) Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
           lesser amount than the rental or other charges herein stipulated shall be deemed to be
           other than on account of the earliest stipulated rent nor shall any endorsement or
           statement on any check or any letter accompanying such check or payment as rent be
           deemed an accord and satisfaction, and Landlord may accept such check or payment
           without prejudice to Landlord’s right to recover the balance of such rent or other charges
           or pursue any other remedy provided for in this Lease or available at law or in equity.
                (b) Waiver. No waiver of any condition or legal right or remedy shall be implied by
           the failure of Landlord to declare a forfeiture, or for any other reason, and no waiver of
           any condition or covenant shall be valid unless it be in writing signed by the Landlord.
           ***
                                                  ***
                (f) Entire Agreement. This Lease and exhibits attached hereto set forth all of the
           covenants, promises, agreements, conditions and understandings between Landlord and
           Tenant concerning the Premises and there are no covenants, promises, agreements,
           conditions or understandings, either oral or written, between them other than are herein
           set forth. Except as otherwise provided no subsequent alteration, amendment, change or
           addition to this Lease shall be binding upon Landlord or Tenant unless reduced to writing
           and signed by them.
                This Lease supersedes and revokes all previous negotiations, arrangements, letters
           of intent, offers to lease, lease proposals, brochures, representations, and information
           conveyed, whether oral or in writing, between the parties hereto or their respective
           representatives or any other person purporting to represent the Landlord or the Tenant.
           The Tenant acknowledges that it has not been induced to enter into this Lease by any
           representations not set forth in this Lease,[4] shall be used in the interpretation or
           construction of this Lease, and the Landlord shall have no liability for any consequences
           arising as a result of any such representations.”


               4
                While it appears that a word may be missing from the sentence, the quoted language is as
       it appears in the record.

                                                 -5-
¶ 12       Article 29 of the 601 lease, concerning “Landlord Representations,” provided:
           “Landlord represents to Tenant that the existing HVAC system and equipment servicing
           the Premises is, as of the date of this Lease, in good working order. Landlord further
           represents to the best of Landlord[’]s knowledge to Tenant that the Shopping Center and
           the Premises are, as of the date of this Lease, in compliance with all applicable laws,
           rules, regulations and ordinances.”
       Article 29 of the 565 lease states that it was omitted intentionally.
¶ 13       Exhibit B, entitled “Landlord’s Work,” provides in entirety: “Landlord shall not perform
       any work whatsoever on the Premises. Tenant shall accept the Premises ‘AS IS, WHERE IS
       AND WITH ALL FAULTS, IF ANY.’ Landlord shall be responsible for the maintenance and
       replacement as needed of all Mechanical (HVAC), electrical systems, any fire sprinkler
       systems and other structural components.” Exhibit C, entitled “Tenant’s Work,” provides in
       entirety: “The following items done over and above Landlord’s scope of work shall be done
       by Tenant at the Tenant’s expense: All work not detailed in Exhibit B.”

¶ 14                                 II. Condemnation Proceeding
¶ 15        On December 22, 2006, the Village filed a complaint to condemn the subject property
       so that it could build a police station, with other municipal uses. In its complaint, the Village
       sought “to acquire fee simple title in and to the real property, together with all improvements
       and appurtenances attached to and part of said real estate” described in its legal description.
       In its prayer for relief, the Village asked “[t]hat plaintiff, by this proceeding, acquire the
       ownership of the said property in fee simple, free from all liens and claims whatsoever.” All
       American was named as a party defendant to the complaint and was served with process, and
       there is no claim that it did not receive all required notices.
¶ 16        On June 9, 2009, All American made an oral motion for leave to file a traverse and
       motion to dismiss the complaint for condemnation, which was denied on the same day. Also
       on June 9, 2009, the condemnation court5 entered an agreed final judgment order concerning
       the Village’s condemnation action. The order provided just compensation for “the fee simple
       title to real property described in [the Village’s] complaint to condemn ***, subject only to
       the lease of Sears and excluding any interest of Sears” for $6.15 million.
¶ 17        On July 6, 2009, the condemnation court entered an order vesting title to the subject
       property in the Village, subject to the lease of Sears. The order also authorized the Village
       to take immediate possession of the subject property other than that portion occupied by
       Sears.
¶ 18        On July 9, 2009, the condemnation court allowed Palatine Associates to withdraw the
       bulk of the award of $6.15 million, ordering $2 million to be retained by the Cook County
       treasurer pending tenants’ interest in the award. On July 13, 2009, the condemnation court
       ordered the remaining $2 million to be paid to Palatine Associates’ attorney as escrowee to


               5
              Due to the number of courts involved in this case, we refer to the court deciding the
       condemnation case as the “condemnation court” for the sake of clarity.

                                                 -6-
       be deposited in an interest-bearing account pending a determination of claims filed by several
       tenants, including All American.
¶ 19       On November 2, 2009, the Village filed a motion with the condemnation court for
       immediate possession of the subject property, excluding that portion occupied by Sears,
       because All American refused to relinquish possession. The motion stated that during the
       hearing in which the order vesting title was entered, All American represented that it had no
       objection to the entry of the order vesting title. However, as of the date of the Village’s
       motion, All American remained on the subject property and refused to relinquish possession;
       All American also had not paid any rent to the Village since the date title vested in the
       Village, nor had it contacted the Village to request permission to remain on the premises. On
       November 6, 2009, the condemnation court ordered possession of the property to the Village
       after seven days from the entry of the order. On November 24, 2009, the circuit court entered
       an agreed order that All American could remain in possession until December 31, 2009, and
       would pay $500 for the use and occupancy.
¶ 20       On December 3, 2009, Palatine Associates filed a motion to release $300,000 being held
       in escrow and on December 4, 2009, the condemnation court ordered the escrowee to pay
       that amount to Palatine Associates.

¶ 21                  III. Forcible Entry and Detainer and Bankruptcy Actions
¶ 22       On August 7, 2007, during the pendency of the condemnation action, Palatine Associates
       served All American with a “Notice of Termination of Tenancy” (the five-day notice). The
       notice stated:
               “You are hereby notified that your tenancy or lease of the following described
           premises, to wit: 565 N Hicks Rd Palatine, Illinois, together with all other
           accommodations used by you in connection therewith, will be terminated as follows,”
       and then listed three options: one concerning non-payment of rent, one concerning other
       breaches, and one terminating a week-to-week, month-to-month, or holdover tenancy.
       Palatine Associates had checked the box next to the first option, which provided:
               “There is due the undersigned for accrued and past-due rental for said
           accommodations aforesaid the sum of Eight Thousand Three Hundred Eighty-three and
           32/100 Dollars ($8383.32), for which demand is herewith made, and unless payment is
           made within five (5) days from the date of service hereof, your tenancy is terminated.
           Only FULL PAYMENT of the rent demanded in this notice will waive the landlord’s
           right to terminate the lease under this notice, unless the landlord agrees in writing to
           continue the lease in exchange for receiving partial payment.” (Emphasis in original.)
       The notice ended by stating: “Unless you promptly comply with the above, suit will be
       instituted for possession, and for rental due, together with the costs of such proceeding.” On
       the same day, Palatine Associates also served a “Notice of Termination of Tenancy” for the
       601 lease, which was identical to the notice provided for the 565 lease, except that the
       amount owed under the 601 lease was $25,225.



                                                -7-
¶ 23       Shortly thereafter,6 Palatine Associates filed two forcible entry and detainer complaints
       alleging that All American unlawfully withheld possession of each of the properties and
       requested damages in the case of the 601 lease in the amount of $25,000 and in the case of
       the 565 lease in the amount of $8,333.32.
¶ 24       On January 28, 2009, the eviction court7 entered orders in each forcible entry and detainer
       action concerning a motion in limine filed by Palatine Associates and stated in relevant part:
               “1. Article 26(f) of the Lease between Plaintiff and Defendant is clear and contains
           no ambiguities and is controlling between the parties as to other oral or written
           statements not set forth in the Lease;
               2. Defendants are barred from offering testimony as to any oral or written
           representations allegedly made by Plaintiff to Defendant that are not set forth in the Lease
           between the parties;
               3. Article II of the Lease defines the premises rented by Defendant and includes
           common areas described in that Article.”
¶ 25       On June 19, 2009,8 Palatine Associates filed two identical motions for summary
       judgment in the forcible entry and detainer cases, one in the case concerning the 565 lease
       and one in the case concerning the 601 lease. The motions explained that All American had
       raised three affirmative defenses: (1) that it was entitled to a setoff for the cost of repairs and
       no rent was due at the time of the five-day notice; (2) that Palatine Associates agreed to defer
       full payment under the leases until the condemnation court rendered a decision and, in
       addition, Palatine Associates waived its right to strict compliance with the leases by
       accepting a partial payment of $4,000; and (3) that Palatine Associates knew or should have
       known when the lease was signed that there were ordinance violations and so, due to its
       breach and its unclean hands, it should not be permitted to recover from All American.
       Palatine Associates claimed that all three affirmative defenses were lacking in merit (1)
       under Illinois law, (2) under the terms of the leases, (3) under the five-day notices, and (4)
       pursuant to the January 28, 2009, ruling on Palatine Associates’ motion in limine.
¶ 26       Attached to the motions for summary judgment were affidavits from John Argianas, one
       of the managers of Palatine Associates. Argianas stated that in his capacity as manager, he
       negotiated the terms of both leases and was familiar with the terms and provisions of the
       leases. He further stated that All American never gave written notice to Palatine Associates
       of any repairs that were needed, nor did it make any required repairs under the lease. As a

               6
               The parties agree that the forcible entry and detainer complaints were filed on August 23,
       2007, but the copies of the complaints in the record do not indicate the date the complaints were
       filed.
               7
                Due to the number of courts involved in this case, we refer to the court deciding the forcible
       entry and detainer actions as the “eviction court” for the sake of clarity.
               8
                Palatine Associates states that it filed its motions for summary judgment on June 19, 2009,
       and the notices of motion list the service date as June 19, 2009. However, the copies of the motions
       for summary judgment in the record on appeal are not file-stamped.

                                                    -8-
       result, All American was not entitled to an offset against rent. Argianas stated that he caused
       the five-day notices to be served upon All American, which was at that time in arrears in the
       amount of $8,383.32 on the 565 lease and $25,225 on the 601 lease. During October 2007,
       All American tendered and Palatine Associates accepted a partial payment of $4,000 in rent,
       but the remaining balance was not tendered. As of June 19, 2009, the date of the affidavit,
       Argianas stated that All American was in arrears in the amount of $31,783.31 on the 565
       lease and $157,600 on the 601 lease. Finally, Argianas stated that All American remained
       in possession of the property.
¶ 27       On September 2, 2009, All American filed a notice of removal of the condemnation
       action to the United States District Court for the Northern District of Illinois. The notice of
       removal stated that All American had filed for chapter 11 bankruptcy9 (26 U.S.C. § 101 et
       seq. (2006)) and the claims asserted by All American to the funds held in escrow were
       removable because they related to the bankruptcy case.
¶ 28       On October 29, 2009, the bankruptcy court entered an order to modify the automatic stay:
       (1) to allow the eviction court to rule upon the motions for summary judgment filed by
       Palatine Associates in the two forcible entry and detainer actions filed by Palatine Associates
       against All American and (2) to allow the condemnation court to determine whether All
       American had a claim for compensation in the condemnation action filed by the Village. On
       November 3, 2009, the bankruptcy court returned the case to the circuit court.

¶ 29          IV. All American’s Interest in the Final Award of Just Compensation
¶ 30       On January 7, 2010, the eviction court entered an order in both forcible entry and detainer
       cases based on Palatine Associates’ motion under section 2-1401 of the Code of Civil
       Procedure (735 ILCS 5/2-1401 (West 2008)) to vacate a dismissal for want of prosecution
       that had been entered on September 18, 2009. The order stated that at the time the dismissal
       was entered, there was a pending bankruptcy proceeding. Since an automatic stay would have
       been in effect at the time the dismissal was entered, the eviction court did not have the
       authority to enter it, and accordingly, the dismissal was vacated and the case was reinstated.
       The court further noted that on October 29, 2009, the bankruptcy court granted an order
       modifying the automatic stay to permit the eviction court to rule on the motions for summary
       judgment in both cases and permitting the condemnation court to determine whether All
       American had a claim for compensation. The eviction court found that Palatine Associates
       was no longer the owner of the property and therefore no longer entitled to possession; the
       court further found that the motions for summary judgment were moot and that Palatine
       Associates would need to proceed in bankruptcy court on its claim for back rent.
¶ 31       The eviction court then found that Palatine Associates terminated All American’s lease
       by serving a five-day notice. However, Palatine Associates did not automatically obtain the


               9
                The record reflects that All American filed for bankruptcy on August 13, 2009. All
       American’s brief states that on the same day, it filed a counter- and cross-complaint for turnover of
       the escrowed funds to the bankruptcy estate. While that motion appears in the record, it is not file-
       stamped so it is unclear whether it was filed or when it was filed.

                                                   -9-
       right to possession, which would only occur after the filing of a forcible entry and detainer
       complaint and a determination by the finder of fact that Palatine Associates was entitled to
       possession. The court concluded by stating that “[t]his Court makes no finding as to the right
       of possession other than the landlord terminated the Defendants’ ten[a]ncy on August 14,
       2007,” and then dismissed the cases.
¶ 32       On January 6, 2010, Palatine Associates filed a motion, which was later amended, asking
       the condemnation court to determine that All American did not have a compensable interest
       in the final award of just compensation and requested that the $1,311,447.10 claimed by All
       American be disbursed to Palatine Associates. Palatine Associates characterized the motion
       as one for summary judgment and arising under sections 10-5-70 and 10-5-90 of the Eminent
       Domain Act (735 ILCS 30/10-5-70, 10-5-90 (West 2010)). The motion requested the court
       to determine as a matter of law that All American’s leasehold was terminated in August
       2007, determine that All American did not have a claim to the final award of just
       compensation, and further to order the escrowee to distribute the funds to Palatine
       Associates.
¶ 33       In response, All American claimed that it was entitled to a portion of the award of just
       compensation. It claimed that prior to entering into the leases, Palatine Associates made the
       following representations:
                “a. the large parking lot used to accommodate Sears and the other tenants, including
           All American, was to be resurfaced with newly striped parking spaces;
                b. the dilapidated sidewalks and brick support columns in front of, and adjacent to,
           the premises would be repaired or replaced;
                c. the facade directly above, and in front of, the premises would be repaired or
           replaced to allow All American to post identity and advertising signage thereon which
           could be seen by persons from the main roadways adjacent to the parking lot; and
                d. a substantial, creditworthy, retail store was going to sign a lease with Palatine
           Associates for the large, vacant space immediately adjoining All American’s premises.”
       All American claimed that it expended approximately $200,000 in renovation costs to the
       interior of the premises in reliance on Palatine Associates’ representations. All American
       further claimed that suit had been filed against Palatine Associates by the Village for a
       number of ordinance violations and that Palatine Associates failed to abide by its
       representations or its duties under the leases.
¶ 34       All American claimed that in May or June 2007, Palatine Associates agreed that All
       American would not be required to pay the monthly rent in strict compliance with the leases
       “due to the deteriorated condition of the premises and common areas and the pending
       condemnation case.” Instead, the parties agreed “that Palatine Associates would be paid
       whatever amount All American could afford based upon its business income during the
       pendency of the condemnation proceeding” and further agreed that Palatine Associates would
       be paid the full amount of rent owed under the leases out of the proceeds of any award
       granted to All American pursuant to the condemnation proceedings.
¶ 35       All American claimed that Palatine Associates had waived its right to demand strict
       compliance with the terms of the leases by accepting partial payments of $4,000 in October

                                               -10-
       and December 2007. All American further claimed that Palatine Associates knew or should
       have known that the subject property had numerous ordinance violations and that All
       American relied upon its representations that no violations existed to its detriment. Finally,
       All American claimed that the July 6, 2009, order vesting title in the Village terminated the
       leases and since Palatine Associates no longer had any interest in the leased premises, the
       forcible entry and detainer actions were dismissed by the eviction court on December 28,
       2009.
¶ 36       All American also claimed that the five-day notices were defective because, due to the
       leases’ overstatement of the square footage of the leases premises, All American had actually
       overpaid its rent from December 1, 2005, through April 2007 and thus owed no rent at the
       time of their receipt of the five-day notices. All American further claimed that the five-day
       notices did not terminate the leases and only indicated that Palatine Associates was
       establishing a position to exercise its right to terminate the leases at some time in the future.
¶ 37       On August 11, 2010, the condemnation court issued a memorandum decision and order
       on three motions: (1) All American’s motion for apportionment of the condemnation award,
       (2) Palatine Associates’ motion for determination, and (3) Palatine Associates’ motion for
       summary judgment. The court agreed with Palatine Associates, finding that All American’s
       lease was terminated on August 14, 2007, at the expiration of the five-day notice period, and
       so All American did not have an interest in the property when the final award of just
       compensation was awarded on July 7, 2009. Accordingly, the court granted Palatine
       Associates’ motion for a declaration that All American’s lease was terminated, denied All
       American’s motion for apportionment of the condemnation award, granted Palatine
       Associates’ motion for summary judgment, and granted Palatine Associates’ motion for
       disbursement of the final compensation award by the escrowee.
¶ 38       On September 10, 2010, All American filed a notice of appeal, asking the court to reverse
       the condemnation court’s orders of June 9, 2009, in which the court entered an agreed final
       judgment order of just compensation in the amount of $6.15 million and August 11, 2010.
¶ 39       On February 16, 2011, the condemnation court entered an order for the escrowee to pay
       the balance of the final award of just compensation that was held in escrow to Palatine
       Associates and that if All American was successful on appeal, Palatine Associates would be
       responsible for paying the amount owed to All American.

¶ 40                                         ANALYSIS
¶ 41       On appeal, All American argues that the condemnation court erred in finding that its
       leases were terminated prior to the entry of the final award of just compensation and granting
       Palatine Associates’ motion for summary judgment. A trial court is permitted to grant
       summary judgment only “if the pleadings, depositions, and admissions on file, together with
       the affidavits, if any, show that there is no genuine issue as to any material fact and that the
       moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West
       2008). The trial court must view these documents and exhibits in the light most favorable to
       the nonmoving party. Home Insurance Co. v. Cincinnati Insurance Co., 213 Ill. 2d 307, 315
       (2004). We review a trial court’s decision to grant a motion for summary judgment de novo.

                                                 -11-
       Outboard Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90, 102 (1992). De novo
       consideration means we perform the same analysis that a trial judge would perform. Khan
       v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).
¶ 42        “Summary judgment is a drastic measure and should only be granted if the movant’s right
       to judgment is clear and free from doubt.” Outboard Marine Corp., 154 Ill. 2d at 102.
       However, “[m]ere speculation, conjecture, or guess is insufficient to withstand summary
       judgment.” Sorce v. Naperville Jeep Eagle, Inc., 309 Ill. App. 3d 313, 328 (1999). A
       defendant moving for summary judgment bears the initial burden of proof. Nedzvekas v.
       Fung, 374 Ill. App. 3d 618, 624 (2007). The defendant may meet his burden of proof either
       by affirmatively showing that some element of the case must be resolved in his favor or by
       establishing “ ‘that there is an absence of evidence to support the nonmoving party’s case.’ ”
       Nedzvekas, 374 Ill. App. 3d at 624 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325
       (1986)). In other words, there is no evidence to support the plaintiff’s complaint.
¶ 43        “ ‘The purpose of summary judgment is not to try an issue of fact but *** to determine
       whether a triable issue of fact exists.’ ” Schrager v. North Community Bank, 328 Ill. App.
       3d 696, 708 (2002) (quoting Luu v. Kim, 323 Ill. App. 3d 946, 952 (2001)). “ ‘To withstand
       a summary judgment motion, the nonmoving party need not prove his case at this preliminary
       stage but must present some factual basis that would support his claim.’ ” Schrager, 328 Ill.
       App. 3d at 708 (quoting Luu, 323 Ill. App. 3d at 952). We may affirm on any basis appearing
       in the record, whether or not the trial court relied on that basis or its reasoning was correct.
       Ray Dancer, Inc. v. DMC Corp., 230 Ill. App. 3d 40, 50 (1992).
¶ 44        In addition, this case concerns the condemnation court’s interpretation of a contract as
       a matter of law. A contract construed as a matter of law by the trial court may be construed
       independently by a reviewing court, unrestrained by the trial court’s judgment. Fleet Business
       Credit, LLC v. Enterasys Networks, Inc., 352 Ill. App. 3d 456, 469 (2004) (citing Lewis X.
       Cohen Insurance Trust v. Stern, 297 Ill. App. 3d 220, 232 (1998), and Zale Construction Co.
       v. Hoffman, 145 Ill. App. 3d 235, 240 (1986)). Accordingly, our review from a trial court’s
       interpretation of a contract as a matter of law is de novo. Avery v. State Farm Mutual
       Automobile Insurance Co., 216 Ill. 2d 100, 129 (2005). As noted, de novo consideration
       means we perform the same analysis that a trial judge would perform. Khan, 408 Ill. App.
       3d at 578.
¶ 45        A lease is a contract between the landlord and tenant and normal principles of contract
       interpretation apply. Midland Management Co. v. Helgason, 158 Ill. 2d 98, 103 (1994);
       Clarendon America Insurance Co. v. Prime Group Realty Services, Inc., 389 Ill. App. 3d
       724, 729 (2009) (citing Sears, Roebuck & Co. v. Charwill Associates, Ltd. Partnership, 371
       Ill. App. 3d 1071, 1076 (2007)). The principal objective in construing a contract is to
       determine and give effect to the intention of the parties at the time they entered into the
       contract. Fleet Business Credit, 352 Ill App. 3d at 469 (citing Schweihs v. Davis, Friedman,
       Zavett, Kane & MacRae, 344 Ill. App. 3d 493, 500 (2003), Zale Construction, 145 Ill. App.
       3d at 241, and Ancraft Products Co. v. Universal Oil Products Co., 100 Ill. App. 3d 694, 697
       (1981)). To determine the intent of the parties, the court must look to the instrument itself,
       its purpose and the surrounding circumstances of its execution and performance. Fleet
       Business Credit, 352 Ill. App. 3d at 469. “When a dispute exists between the parties as to the

                                                -12-
       meaning of a contract provision, the threshold issue is whether the contract is ambiguous.”
       Fleet Business Credit, 352 Ill. App. 3d at 469 (citing Installco, Inc. v. Whiting Corp., 336 Ill.
       App. 3d 776, 783 (2002)). “Contractual language is ambiguous when it is ‘ “susceptible to
       more than one meaning [citation] or is obscure in meaning through indefiniteness of
       expression.” ’ ” Fleet Business Credit, 352 Ill. App. 3d at 469 (quoting Shields Pork Plus,
       Inc. v. Swiss Valley Ag Service, 329 Ill. App. 3d 305, 310 (2002), quoting Wald v. Chicago
       Shippers Ass’n, 175 Ill. App. 3d 607, 617 (1988)). An ambiguity is not created simply
       because the parties do not agree upon an interpretation. Fleet Business Credit, 352 Ill. App.
       3d at 469 (citing Groshek v. Frainey, 274 Ill. App. 3d 566, 569 (1995), Zale Construction,
       145 Ill. App. 3d at 241, and Harlem-Irving Realty, Inc. v. Alesi, 99 Ill. App. 3d 932, 936
       (1981)). Illinois courts follow the “four corners” rule when interpreting contracts, which
       requires:
           “ ‘ “An agreement, when reduced to writing, must be presumed to speak the intention of
           the parties who signed it. It speaks for itself, and the intention with which it was executed
           must be determined from the language used. It is not to be changed by extrinsic
           evidence.” ’ ” Fleet Business Credit, 352 Ill. App. 3d at 469-70 (quoting Air Safety, Inc.
           v. Teachers Realty Corp., 185 Ill. 2d 457, 462 (1999), quoting Western Illinois Oil Co.
           v. Thompson, 26 Ill. 2d 287, 291 (1962)).
¶ 46       In the case at bar, the condemnation court found that the leases had been terminated in
       August 2007, meaning that All American was not entitled to any portion of the award of just
       compensation entered in July 2009. On appeal, All American makes a number of arguments
       that it claims demonstrate that the leases were not terminated.

¶ 47                            I. Effect of Eviction Court Decision
¶ 48       We first address All American’s claims concerning the effect of the eviction court’s
       decision to terminate the forcible entry and detainer cases as moot. All American claims that
       the condemnation court did not have jurisdiction to determine whether the leases were
       terminated because only the eviction court had jurisdiction to make a finding as to the
       termination of the leases; when the eviction court found that the forcible entry and detainer
       actions were moot, the condemnation court was unable to “reopen a moot forcible action to
       decide the issues of a case where there is no longer a justiciable controversy.” Furthermore,
       All American argues that since the condemnation award was paid by the Village prior to the
       entry of a judgment in the eviction court, the leases were only terminated at the time of the
       entry of the final award of just compensation. We do not find All American’s argument
       persuasive.
¶ 49       Under the Eminent Domain Act, “the court in the same eminent domain proceeding in
       which the [condemnation] orders have been made shall have exclusive authority to hear and
       determine all rights in and to just compensation and shall make findings as to the rights of
       the parties.” 735 ILCS 30/10-5-70(a) (West 2008). Thus, under the explicit language of the
       Eminent Domain Act, the condemnation court had the authority to determine whether All
       American had a right to the just compensation award, which required the determination of
       whether All American was a leaseholder at the time of the award. Additionally, in the


                                                 -13-
       forcible entry and detainer actions, Palatine Associates sought to recover possession of the
       properties, as it claimed that All American had wrongfully withheld possession. The eviction
       court found the actions to be moot, since Palatine Associates was no longer the owner of the
       property after title had vested in the Village. However, the case at bar has nothing to do with
       Palatine Associates’ ownership status but instead focuses on All American’s status as a
       tenant. Thus, the fact that the eviction court found the cases before it to be moot is irrelevant
       to the determination in the instant case and the condemnation court’s authority to decide
       whether All American had a right to the compensation award.
¶ 50       Finally, we find All American’s reliance on Department of Public Works & Buildings v.
       Bohne, 415 Ill. 253 (1953), and Bohne v. Bauer, 21 Ill. App. 2d 133 (1959), to be
       unpersuasive. All American uses the cases, both of which arise under the same facts, to argue
       that it should be entitled to a portion of the just compensation award because it was a tenant
       in possession with no judgment entered against it by the eviction court on the day the award
       was paid by the Village. However, neither case concerns the issue of whether the tenant was
       entitled to a portion of the just compensation award; further, it does not appear that the
       landlord objected at all to the tenant’s claim. Additionally, neither case concerns a forcible
       entry and detainer action by the landlord, so neither the appellate court nor the Illinois
       Supreme Court considered the effect of an eviction action on the tenant’s claim. In fact,
       Bohne, the appellate court case, concerned the question of when the landlord’s interest in the
       property terminated, not the tenant’s. See Bohne, 21 Ill. App. 2d at 134 (noting that the issue
       was determining the point in a condemnation action at which the landlord’s title was
       extinguished). Thus, neither of these cases assists All American in its argument. Since we
       have determined that the condemnation court had the authority to decide when the leases
       were terminated, we proceed to consider the condemnation court’s conclusion that the leases
       were terminated in August 2007.
¶ 51       In the case at bar, the condemnation court determined that the leases were terminated at
       the expiration of the five-day notice period. All American argues that the condemnation court
       erred in its determination because the five-day notices did not terminate the leases as a matter
       of law, and there are questions of fact as to whether the five-day notices were effective.
¶ 52        We first consider All American’s arguments concerning the effect and validity of the
       five-day notices. All American argues that the five-day notices did not terminate the leases
       but only provided notice of Palatine Associates’ right to terminate the leases at some point
       in the future. Additionally, All American argues that there is a question of fact as to the five-
       day notices’ validity, because the amounts due in the notices were incorrect due to the leases’
       inaccurate computation of rent, taxes, and CAM charges.

¶ 53                II. Whether the Five-Day Notices Terminated the Leases
¶ 54       All American argues that the five-day notices did not terminate the leases but that the
       leases were instead terminated at the time the condemnation award was paid. Given that the
       eviction court did not enter a judgment prior to the entry of the condemnation award, we
       must determine whether the termination occurred at the expiration of the five-day notices or
       at the time the award was paid. If the leases were terminated prior to the entry of the


                                                 -14-
       condemnation award, All American is not entitled to a portion of the award; if the entry of
       the award terminated the leases, All American is entitled to compensation.
¶ 55       The five-day notice for the 565 lease stated:
                “You are hereby notified that your tenancy or lease of the following described
           premises, to wit: 565 N Hicks Rd Palatine, Illinois, together with all other
           accommodations used by you in connection therewith, will be terminated as follows,”
       and then listed three options: one concerning non-payment of rent, one concerning other
       breaches, and one terminating a week-to-week, month-to-month, or holdover tenancy.
       Palatine Associates had checked the box next to the first option, which provided:
                “There is due the undersigned for accrued and past-due rental for said
           accommodations aforesaid the sum of Eight Thousand Three Hundred Eighty-three and
           32/100 Dollars ($8383.32), for which demand is herewith made, and unless payment is
           made within five (5) days from the date of service hereof, your tenancy is terminated.
           Only FULL PAYMENT of the rent demanded in this notice will waive the landlord’s
           right to terminate the lease under this notice, unless the landlord agrees in writing to
           continue the lease in exchange for receiving partial payment.” (Emphasis in original.)
       The notice ended by stating: “Unless you promptly comply with the above, suit will be
       instituted for possession, and for rental due, together with the costs of such proceeding.” The
       five-day notice for the 601 lease was identical to the notice provided for the 565 lease, except
       that the amount owed under the 601 lease was $25,225.
¶ 56       All American argues that the five-day notices did not terminate the leases but only
       indicated that Palatine Associates had the right to terminate the leases. In support, All
       American points to the leases, which provide:
           “If Tenant defaults in the payment of Fixed Base Rent or other charges or in the
           performance of any other of Tenant’s obligations hereunder, and fails to remedy such
           default within five (5) days after written notice from Landlord *** then and in any such
           instance, without further notice to Tenant, except to the extent required by law, Landlord
           may enter upon the Premises and terminate this Lease.” (Emphasis added.)
       All American argues that the law requires Palatine Associates to receive a judgment for
       possession, at which point Palatine Associates would have the option of terminating the
       leases. We do not find this argument persuasive. As Palatine Associates notes, the notices
       specifically state that “unless payment is made within five (5) days from the date of service
       hereof, your tenancy is terminated.” (Emphasis added.) The language of the notices does not
       state that Palatine Associates would reserve the right to terminate the lease but instead clearly
       states that the lease would be terminated if payment was not made.
¶ 57       We find Elliott v. LRSL Enterprises, Inc., 226 Ill. App. 3d 724 (1992), which All
       American cites to show that termination of a tenancy and termination of a lease are distinct,
       to be inapposite. Elliott did not involve a five-day notice but instead concerned interpretation
       of an agreed order. It was necessary to determine whether the phrase “ ‘tenancy is
       terminated’ ” in the agreed order meant that the lease, which contained a reservation of
       remedy provision, was no longer effective. Elliott, 226 Ill. App. 3d at 730. The court
       determined that the entry of the agreed order in the context of a forcible entry and detainer

                                                 -15-
       proceeding meant that the phrase “ ‘termination of tenancy’ ” concerned termination of the
       tenant’s right of possession in the property and did not terminate the privity of contract
       between the landlord and tenant where the lease contained a provision to the contrary. Elliott,
       226 Ill. App. 3d at 731. In the case at bar, the five-day notice specifically noted that rent was
       due under the lease and that the “tenancy is terminated” if that rent was not paid. Thus,
       unlike Elliott, the issue here squarely concerns the language of the lease and the five-day
       notice served pursuant to that lease.
¶ 58       In the case at bar, as noted, the five-day notice specifically said that All American’s
       tenancy “is terminated” in the event that the rent due was not paid. Thus, unlike All
       American’s other cases, the language of the five-day notice makes it clear that Palatine
       Associates was not reserving the right to terminate the leases but was in fact terminating the
       leases after the passage of the time in the notices. Accordingly, the five-day notices
       terminated All American’s leases in August 2007 at the end of the five-day period of time
       when All American did not pay all of its past-due rent, making All American not entitled to
       a portion of the just compensation award.

¶ 59                      III. All American’s Defenses to Five-Day Notices
¶ 60       All American also argues that the condemnation court should not have found the leases
       terminated by the five-day notices because there are questions of fact as to whether the five-
       day notices were effective. All American claims that the square footage under the leases was
       inaccurate, making the computations of rent due, taxes due, and CAM charges due likewise
       inaccurate, since they were based on the square footage of the leased premises. In fact, All
       American claims that, had the rent, taxes, and CAM charges been properly calculated, it
       would have overpaid the amount due, meaning that there was no past-due rent at the time the
       notices were issued. All American additionally claims that it was not required to pay taxes
       or CAM charges until 2008 and challenges the sufficiency of the affidavit submitted in
       support of Palatine Associates’ motion. Finally, All American argues that Palatine Associates
       was estopped from challenging the leases because of its own breaches.
¶ 61       Initially, we note that All American does not claim that it paid the rent due under its
       leases after April 2007. Instead, All American claims that in May or June 2007, it orally
       agreed with Palatine Associates to pay a lesser amount, based on the level of deterioration
       of the rest of the subject property, and submitted two payments in the amount of $4,000 each
       for rent in October and December 2007. We consider whether the acceptance of these lesser
       amounts prevents Palatine Associates from challenging the leases below, but for the purposes
       of considering the effectiveness of the five-day notices, it is sufficient to note that All
       American acknowledges that it did not pay the amounts due under the leases after April
       2007.

¶ 62                                         A. Affidavit
¶ 63       We first address All American’s arguments concerning the affidavit filed by Palatine
       Associates. Palatine Associates attached the motions for summary judgment from the
       forcible entry and detainer cases to their motion before the condemnation court. Attached to

                                                 -16-
       the motions for summary judgment were affidavits from John Argianas, one of the managers
       of Palatine Associates. Argianas stated that in his capacity as manager, he negotiated the
       terms of both leases and was familiar with the terms and provisions of the leases. He further
       stated that All American never gave written notice to Palatine Associates of any repairs that
       were needed, nor did it make any required repairs under the lease. As a result, All American
       was not entitled to an offset against rent. Argianas stated that he caused the five-day notices
       to be served upon All American, which was at that time in arrears in the amount of $8,383.32
       on the 565 lease and $25,225 on the 601 lease. During October 2007, All American tendered
       and Palatine Associates accepted a partial payment of $4,000 in rent, but the remaining
       balance was not tendered. As of June 19, 2009, the date of the affidavit, Argianas stated that
       All American was in arrears in the amount of $31,783.31 on the 565 lease and $157,600 on
       the 601 lease. Finally, Argianas stated that All American remained in possession of the
       property.
¶ 64       All American claims that Argianas’ affidavits do not comply with Illinois Supreme Court
       Rule 191(a) (eff. July 1, 2002) because they were conclusory and insufficient to prove that
       any rent was due at the time the five-day notices were issued.10 We note that All American
       did not raise this argument before the condemnation court. An argument that has not been
       raised in the trial court cannot be raised for the first time on appeal, even in the case of a
       summary judgment. Lajato v. AT&T, Inc., 283 Ill. App. 3d 126, 136 (1996). While it claims
       to have been justified, All American does not dispute that it has not paid the contractual
       amount due under the leases since April 2007. Thus, Argianas’ affidavits are not necessary
       to prove that proposition.

¶ 65                              B. Square-Footage Calculations
¶ 66       All American also argues that the square-footage calculations in the leases were
       incorrect, making the rent, taxes, and CAM charges due inaccurate, since they all relied on
       a calculation based on the square footage of the leased premises. We do not find this
       argument persuasive. As Palatine Associates notes, there is no indication that All American
       disagreed with the square-footage calculation in the leases until it defaulted in its rent
       payments. Moreover, the leases list the square footage as “approximately 7500 square feet”
       in the 601 lease and “approximately 2500 square feet” in the 565 lease. Thus, by their very
       terms, the leases do not purport to list an exact measurement of the leased premises. Despite
       this fact, All American agreed to use the figures of 2,500 and 7,500 as the square footage for
       the calculation of the rent, taxes, and CAM charges; indeed, the leases make the formulas for
       calculating the amounts due perfectly clear. We cannot find that All American was entitled
       to pay a lesser amount merely because the actual square footage of the premises differed
       from the approximation listed in the leases.


               10
                All American challenges only the portion of Argianas’ affidavits in which he states the
       amount of rent due. It does not make any argument as to any other aspects of the affidavits, such as
       Argianas’ statements that All American did not give written notice concerning required repairs or
       make the repairs itself.

                                                  -17-
¶ 67       The only case All American cites in support of its argument is Kirkpatrick v. Strosberg,
       385 Ill. App. 3d 119 (2008), in which the appellate court considered whether a condominium
       developer breached its purchase agreements with buyers when the measurements of the
       condominium units were different than in the developer’s floor plans. All American uses
       Kirkpatrick to state that a duty of good faith and fair dealing is implied in every contract or
       lease. See Kirkpatrick, 385 Ill. App. 3d at 131. However, more applicable to the case at bar
       is Kirkpatrick’s discussion of the plaintiffs’ breach of contract claims concerning the square
       footage of the units. The contracts signed by the plaintiffs stated that all dimensions were
       approximate, and the appellate court noted that since the contracts contained those
       statements, the trial court did not err in finding that the contracts were not breached.
       Kirkpatrick, 385 Ill. App. 3d at 129. Like in Kirkpatrick, the leases here explicitly stated in
       at least two places that the square footage of the leased premises was an approximation.
       Therefore, we find that the fact that the actual measurements differed from the
       approximations does not permit All American to pay a lesser amount of rent, taxes, or CAM
       charges.

¶ 68                      C. Necessity of Paying Taxes and CAM Charges
¶ 69       All American also claims that it should not have been required to pay taxes or CAM
       charges prior to 2008, meaning that it overpaid the amount due when it paid those charges.
       Article 5 of the 565 lease concerned the payment of taxes:
           “Commencing on the Commencement Date TENANT shall pay, as additional rent,
           TENANT’S proportionate share of all real estate taxes and assessments*** for each
           calendar year during the term hereof[.] *** For purposes of this Lease, TENANT’S
           proportionate share shall be deemed 1.50%. (2500 out of 167,142 sq. ft.)
               During the term of this Lease, TENANT shall pay to LANDLORD, monthly in
           advance, an amount equal to one-twelfth (1/12th) of TENANT’S proportionate share of
           real estate taxes and assessments for the current year, as reasonably estimated by
           LANDLORD. Such amount is currently estimated to be $2.00 per square foot. If
           TENANT’S proportionate share of taxes with respect of any tax year is less than the total
           amount theretofore paid by TENANT for such period, the excess shall be credited against
           the rent next becoming due or promptly refunded if no rent remains due. If TENANT’S
           proportionate share of taxes for any year promptly exceeds the total amount theretofore
           paid by TENANT for such period, TENANT shall, within 30 days after receipt of
           invoices from LANDLORD and a copy of real estate tax bill, pay the difference between
           the actual amount paid by TENANT and TENANT’S proportionate share of real estate
           taxes and assessments.”
       Article 5 of the 601 lease is identical except that the 601 lease deemed All American’s
       proportionate share of taxes to be 4.49%. Article 6 of the leases provided that “the additional
       rent for real estate taxes and CAM shall not exceed $3.00 per square foot. Tenant shall not
       be responsible for payment of any real estate taxes or CAM, incurred or paid prior to
       December 1, 2006. CAM and Taxes shall be capped at $3.00 per foot during the original
       lease term.” Article 6 further provided:


                                                -18-
                “During the 60-day period immediately following Landlord’s delivery of any annual
            statement to taxes or CAM Charges, Tenant shall have the right to inspect Landlord’s
            accounting records relating to Taxes of CAM Charges (as applicable to the statement
            delivered) at Landlord’s or its agent’s office, upon reasonable prior notice. Unless Tenant
            shall take written exception to any item in any such statement within said 60-day period,
            such statement shall be considered final and accepted by Tenant. Any payment due to
            Landlord or credit or payment due to Tenant as shown on any such statement shall be
            paid or applied in the manner and within the time period described herein, whether or not
            written exception is taken thereto, provided that such payment or application shall be
            without prejudice to any such written exception.”
¶ 70        All American reads the provisions concerning taxes and CAM charges to say that there
       should be no monthly payment of taxes until 2008, since 2007 taxes were paid in 2008, and
       no CAM charges until All American was furnished with a statement of the 2007 annual
       CAM charges in 2008. With respect to the tax payments, the language of article 5 of the
       leases provides that “[d]uring the term of this Lease, TENANT shall pay to LANDLORD,
       monthly in advance, an amount equal to one-twelfth (1/12th) of TENANT’S proportionate
       share of real estate taxes and assessments for the current year, as reasonably estimated by
       LANDLORD.” Thus, the clear and unambiguous language of the leases required All
       American to pay the taxes monthly in advance to Palatine Associates. All American attempts
       to read the second-to-last sentence of article 6, which reads, “Tenant shall not be responsible
       for payment of any real estate taxes or CAM, incurred or paid prior to December 1, 2006,”
       to mean that since taxes are paid in 2008, there could be no tax payments due until 2008. We
       disagree. Even if the 2007 taxes are ultimately paid in 2008, they are nevertheless incurred
       in 2007. Given that the leases unambiguously contemplate advance payments, it is clear that
       All American was required to make tax payments beginning in 2007 and All American’s
       argument to the contrary is not persuasive.
¶ 71        With regard to the CAM charges, the leases do not make clear whether CAM charges are
       also due monthly in advance or are paid in some other form. However, the leases do
       contemplate a credit being due to All American upon its review of an annual statement of
       CAM charges. If a credit is possible, there must have been contemplated some advance
       payment; otherwise, the amount due by All American would be exactly the amount stated
       in the annual statement and no credit would be possible. Thus, we agree with Palatine
       Associates that CAM charges are also paid in advance. Moreover, even if All American was
       in fact not required to pay CAM charges upon the furnishing of an annual statement that was
       never received, any overpayment of CAM charges would not have offset the amount owed
       by All American in rent and taxes. Thus, even if the amount due was overstated, there would
       still have been a balance owing at the time of the five-day notices and the leases would still
       have been terminated. See Elizondo v. Medina, 100 Ill. App. 3d 718, 721 (1981) (finding it
       irrelevant that the five-day notice demanded more money that was owed, since the tenant did
       not tender even the amount actually due).




                                                -19-
¶ 72                D. Palatine Associates’ Acceptance of Lesser Amount of Rent
¶ 73        All American also argues that Palatine Associates should be estopped from demanding
       strict compliance with the leases due to its conduct. All American claims that in May or June
       2007, Palatine Associates and All American met to discuss the condemnation case and the
       condition of the shopping center. According to All American:
            “The parties agreed that due to the deteriorated condition of the common areas and the
            pending condemnation case, All American was unable to operate properly or sublease
            the premises, and it would be very difficult for Palatine Associates to find a new tenant
            willing to pay the amount of rent required under the Leases. Therefore, Palatine
            Associates agreed that All American was not obligated to pay the monthly rent in strict
            compliance with the terms of the Leases, but that Palatine Associates would be paid
            whatever amount All American could pay based on its business income during the
            pendency of the condemnation proceeding. The parties also agreed that Palatine
            Associates would be paid the full rent owed under the Leases out of the proceeds of any
            award granted to All American pursuant to the condemnation proceedings.”
       All American claims that based on this agreement, it submitted two $4,000 payments to
       Palatine Associates in October and December 2007. Thus, it argues that Palatine Associates
       should be estopped from demanding strict compliance with the leases. “The acceptance of
       rent, even after a notice to quit has been given, is not itself a waiver, but merely evidence to
       be considered in accordance with all the circumstances.” Wang v. Marcus Brush Co., 354 Ill.
       App. 3d 968, 970 (2005) (citing Glad-Nan Corp. v. Henry’s Drive-In, Inc., 29 Ill. App. 2d
       363, 367 (1961), and Podbielniak v. Podbielniak, 38 Ill. App. 2d 451, 460 (1962)). In the
       case at bar, we find All American’s argument to be unpersuasive for a number of reasons.
¶ 74        First, there is absolutely no evidence in the record to support that such a conversation
       occurred; All American’s citation to the record in support of this alleged agreement is to its
       response to Palatine Associates’ motion to determine that All American did not have an
       interest in the condemnation award. While All American is not required to prove its case on
       a motion for summary judgment, it must still present some factual basis that would support
       its claim. See Schrager, 328 Ill. App. 3d at 708. Here, there is no factual basis to support its
       contention.
¶ 75        But most importantly, article 26 of the leases explicitly state that “[n]o payment by
       Tenant or receipt by Landlord of a lesser amount than the rental or other charges herein
       stipulated shall be deemed to be other than on account of the earliest stipulated rent *** and
       Landlord may accept such check or payment without prejudice to Landlord’s right to recover
       the balance of such rent or other charges or pursue any other remedy provided for in this
       Lease or available at law or in equity.” Thus, the clear language of the leases indicates that
       acceptance of the checks, which constituted less than the total amount owed by All
       American, did not operate as a waiver of Palatine Associates’ demand for strict compliance
       and that the money would be considered to be payment of the “earliest stipulated rent,” in
       this case, rent from May or June 2007, which was when All American ceased paying rent.
       See LaSalle National Bank v. First City Corp., 58 Ill. App. 3d 575, 578 (1978) (“Acceptance
       of rent which accrued prior to the breach constituting the ground for termination is not a


                                                -20-
       waiver of the right to enforce the forfeiture.”).
¶ 76       We find All American’s reliance on McGill v. Wire Sales Co., 175 Ill. App. 3d 56 (1988),
       and Waukegan Times Theatre Corp. v. Conrad, 324 Ill. App. 622 (1945), to be unpersuasive.
       In McGill, the tenants paid, and the landlord accepted, a payment for all of the back rent due.
       McGill, 175 Ill. App. 3d at 58-59. This differs from the case at bar, where All American
       tendered a partial payment. Additionally, in Waukegan Times, the landlord knew that
       prohibited assignments of the lease had occurred but did not complain of the assignments and
       continued to collect rent from the assignees for over a year. Waukegan Times, 324 Ill. App.
       at 631-32. Here, by contrast, Palatine Associates did not continue to behave as though strict
       compliance with the leases was not necessary. Palatine Associates served five-day notices
       in August 2007, filed actions for forcible entry and detainer shortly thereafter, and continued
       to pursue those actions until the eviction court dismissed them as moot in January 2010.
       Thus, we cannot find that Palatine Associates’ conduct prevents them from arguing that All
       American was required to comply with the leases.

¶ 77                          E. Representations by Palatine Associates
¶ 78       All American also argues that Palatine Associates is estopped from arguing that All
       American breached the leases because Palatine Associates breached the leases and their oral
       representations to All American by failing to make repairs to the common areas of the
       shopping center. All American characterizes its claims in this area as fraudulent inducement
       claims.
¶ 79       Article 26 of the lease provides:
                “(f) Entire Agreement. This Lease and exhibits attached hereto set forth all of the
           covenants, promises, agreements, conditions and understandings between Landlord and
           Tenant concerning the Premises and there are no covenants, promises, agreements,
           conditions or understandings, either oral or written, between them other than are herein
           set forth. Except as otherwise provided no subsequent alteration, amendment, change or
           addition to this Lease shall be binding upon Landlord or Tenant unless reduced to writing
           and signed by them.
                This Lease supersedes and revokes all previous negotiations, arrangements, letters
           of intent, offers to lease, lease proposals, brochures, representations, and information
           conveyed, whether oral or in writing, between the parties hereto or their respective
           representatives or any other person purporting to represent the Landlord or the Tenant.
           The Tenant acknowledges that it has not been induced to enter into this Lease by any
           representations not set forth in this Lease, shall be used in the interpretation or
           construction of this Lease, and the Landlord shall have no liability for any consequences
           arising as a result of any such representations.”
¶ 80       Palatine Associates claims that the presence of the integration and nonreliance clauses
       in article 26 of the leases precludes All American’s arguments as a matter of law. We agree
       that the nonreliance clause prevents All American from establishing justifiable reliance on
       any alleged statements made by Palatine Associates prior to entering into the leases. To state
       a claim for fraud, a plaintiff must allege five elements: “(1) a false statement of material fact;

                                                 -21-
       (2) by one who knows or believes it to be false; (3) made with the intent to induce action by
       another in reliance on the statement; (4) action by the other in reliance on the truthfulness of
       the statement; and (5) injury to the other resulting from that reliance.” State Security
       Insurance Co. v. Frank B. Hall & Co., 258 Ill. App. 3d 588, 592 (1994) (citing Soules v.
       General Motors Corp., 79 Ill. 2d 282, 286 (1980)). As part of its fraud claim, a plaintiff must
       allege that its reliance on the misrepresentation was justified. Adler v. William Blair & Co.,
       271 Ill. App. 3d 117, 125 (1995). “In determining whether reliance was justifiable, all of the
       facts which the plaintiff knew, as well as those facts the plaintiff could have learned through
       the exercise of ordinary prudence, are taken into account.” Adler, 271 Ill. App. 3d at 125.
¶ 81       One factor that courts have considered in analyzing justifiable reliance is the presence
       of a nonreliance clause in a contract between the parties. See Tirapelli v. Advanced Equities,
       Inc., 351 Ill. App. 3d 450, 457 (2004); Adler, 271 Ill. App. 3d at 126; Rissman v. Rissman,
       213 F.3d 381, 383-85 (7th Cir. 2000). In the case at bar, All American claims that the
       nonreliance clause in the leases should instead be considered an exculpatory clause and
       therefore did not prevent its claim. We disagree.
¶ 82       In support of its argument, All American cites Kleinwort Benson North America, Inc. v.
       Quantum Financial Services, Inc., 285 Ill. App. 3d 201, 216 (1996), in which the court found
       that a clause limiting liability for fraud did not prevent rescission of the contract because
       “exculpatory clauses for wilful and wanton conduct are void as a matter of public policy,”
       which included the provision that limited the liability for fraud. We find our decision in
       Benson v. Stafford, 407 Ill. App. 3d 902 (2010), to be instructive. In that case, we also
       considered whether a clause was a nonreliance clause or an exculpatory clause, and also
       considered the plaintiff’s reliance on Kleinwort. In determining that it was not an exculpatory
       clause, we noted:
           “The provision indicates that no party relied on any representation that was not contained
           in the written contract. If there was no reliance, then there can be no liability, regardless
           of whether the last sentence of the provision is present. The language of the provision
           merely makes explicit an already-present result of the nonreliance clause. We do not see
           it as analogous to Kleinwort, because in that case, the clause limited the remedy for an
           intentional tort that had occurred. See Kleinwort, 285 Ill. App. 3d at 215. Here, the fraud
           cannot occur, because the parties have agreed that there was no reliance, a necessary
           element for fraud. Thus, the clause targets reliance, not a release from liability for
           intentional torts, which would be void. See Zimmerman v. Northfield Real Estate, Inc.,
           156 Ill. App. 3d 154, 164 (1986) (‘An exculpatory clause cannot protect persons from the
           results of their wilful and wanton misconduct.’).” (Emphasis in original.) Benson, 407
           Ill. App. 3d at 926-27.
       Similarly, in the case at bar, the parties have agreed that no promises were made outside of
       the language of the leases and that All American was not induced to enter into the leases.
       This targets the reliance element of fraud and the presence of the liability clause at the end
       of the lease provision does not turn that into an impermissible exculpatory clause. Thus, All
       American cannot claim that its leases were not terminated because of fraud committed by
       Palatine Associates.


                                                 -22-
¶ 83                                F. Palatine Associates’ Breach
¶ 84       Finally, All American argues that the breaches of the leases committed by Palatine
       Associates in not making the repairs it was required to make under the lease allowed All
       American to offset its damages against the rent due, again eliminating any rent due at the
       time of the five-day notices. Exhibit B of the leases, entitled “Landlord’s Work,” provides
       in entirety: “Landlord shall not perform any work whatsoever on the Premises. Tenant shall
       accept the Premises ‘AS IS, WHERE IS AND WITH ALL FAULTS, IF ANY.’ Landlord
       shall be responsible for the maintenance and replacement as needed of all Mechanical
       (HVAC), electrical systems, any fire sprinkler systems and other structural components.”
¶ 85       Article 12 of the leases also provided the following concerning repairs by Palatine
       Associates:
           “Landlord, shall keep the foundations, roof, parking areas, Common Areas and structural
           portions of the walls of the Premises in good condition and repair, except for repairs
           required thereto by reason of the acts or omissions of Tenant, Tenant’s employees,
           agents, invitees, licensees, or contractors. Tenant shall reimburse Landlord for such
           repairs, replacement and maintenance as described in Article 6 of this Lease provided in
           no event shall Tenant be responsible for any repair or replacement costs for the
           foundations, structural portions of the walls, load bearing items, plumbing, utility lines,
           pipes and conduits inside or outside the Premises and/or common areas unless the repair
           or replacement is caused by Tenant, its employees, customers or invitees. Tenant shall
           give Landlord written notice of the necessity for repairs coming to the attention of Tenant
           following which Landlord shall have a reasonable time to undertake and complete such
           repairs. The provisions of this Paragraph shall not apply in the case of damage or
           destruction by fire or other casualty or by eminent domain, in which event the obligations
           of Landlord shall be controlled by either Article 14 or Article 16 hereof. If [Landlord]
           fails to make the required repairs under the lease within a reasonable time, then Tenant
           may make said repairs and offset against rent.”
¶ 86       Article 24 of the leases concerns breach of the leases by Palatine Associates:
           “If Landlord shall fail to perform any covenant, term or condition of this Lease upon
           Landlord’s part to be performed and, as a consequence of such default, Tenant shall
           recover a money judgment against Landlord, such judgment shall be satisfied only out
           of the proceeds of sale received upon execution of such judgment and levy thereon
           against the right, title and interest of Landlord in the Shopping Center as the same may
           then be encumbered and neither Landlord nor if Landlord be a partnership, any of the
           partners comprising such partnership shall be liable for any deficiency. Tenant may also
           offset its judgment against rents.”
       All American’s argument is not persuasive concerning offsetting Palatine Associates’
       claimed breaches against All American’s rent due because All American did not satisfy either
       of the two ways in which it was entitled to offset rent under the leases. The first way, under
       article 12, required All American to give written notice of any repairs that needed to be made
       and then, after Palatine Associates failed to make the repairs, All American could make them
       and offset it against the rent. The second way, under article 24, required All American to


                                                -23-
       recover a money judgment against Palatine Associates. There is no evidence in the record
       of All American requesting or making any repairs to the property, and there is no question
       that All American never received a money judgment against Palatine Associates.
       Accordingly, All American was not entitled to offset anything against the amount of rent due.
¶ 87       Even if Palatine Associates had breached the leases, the mere fact that it did so did not
       relieve All American of its obligations to pay rent. “Even if a lessor agrees to repair, *** that
       covenant is independent of the lessee’s duty to pay rent.” City of Chicago v. American
       National Bank, 86 Ill. App. 3d 960, 963 (1980) (citing McArdle v. Courson, 82 Ill. App. 3d
       123, 125-26 (1980)). Thus, All American was still required to pay rent under the leases.
       Since none of All American’s defenses established that the five-day notices were ineffective,
       we find that the five-day notices terminated the leases and, consequently, All American was
       not entitled to a portion of the award of just compensation.

¶ 88                                      IV. Escrow
¶ 89       Since we have determined that All American is not entitled to any part of the final award
       for just compensation, we need not determine whether the condemnation court erred in
       permitting disbursement of the award by the escrowee.

¶ 90                                    CONCLUSION
¶ 91     For the reasons set forth above, the condemnation court correctly determined that All
       American was not entitled to share in the final award of just compensation.

¶ 92       Affirmed.




                                                 -24-